Citation Nr: 0724379	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to service connection for paranoid personality 
disorder with schizoid traits, depression, and chronic pain 
syndrome.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




REMAND

The veteran had active military service from September 1967 
to September 1971.  Medical records indicate that the veteran 
apparently served with a reserve component after his term of 
active duty.  

This issue was previously decided by the Board in a decision 
dated in September 2005.  The veteran thereafter appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an undated order, the Court 
granted a joint motion by the veteran and VA, which was 
incorporated by reference, to vacate the Board's decision and 
remand for evidentiary development in accordance with the 
joint motion.

Specifically, the Joint Motion agreed that the Board had 
erred in not requesting from the veteran's treating 
psychologist, T.L. Price, Ph.D., all treatment records 
pertinent to the issue on appeal.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2006).  
The Board will therefore remand to have the agency of 
original jurisdiction (AOJ) obtain those records and to 
provide a VA examination.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Review of the 
record discloses that the veteran was not apprised of the 
criteria for assigning disability ratings or for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  The Board will therefore also remand this 
case in order to ensure that the veteran receives the due 
process to which he is entitled.

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the RO must notify the 
claimant and the claimant's 
representative of any information and 
evidence not of record  (1) that is 
necessary to substantiate the appellant's 
claim for service connection; (2) that VA 
will seek to provide; (3) that the 
claimant is expected to provide; and 
(4) must ask the claimant to provide any 
evidence in his possession that pertains 
to the claims in accordance with 
38 C.F.R. § 3.159(b)(1).  See also See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The notice to the veteran 
must specifically include the criteria 
for assignment of disability ratings and 
for award of an effective date.  See 
Dingess, supra.

2.  With any necessary authorization from 
the veteran, the RO should contact the 
veteran's psychologist, T.L. Price, 
Ph.D., and attempt to obtain and 
associate with the claims file copies of 
all records related to his examination 
and treatment of the veteran.  If the RO 
is unsuccessful in obtaining these 
records, it should inform the veteran and 
his representative of this and ask them 
to provide copies of these records.  See 
38 C.F.R. § 3.159(c)(1) (2006).

3.  After the above-requested development 
is accomplished, the AOJ should arrange 
for the veteran to undergo a VA 
examination by a psychiatrist to 
determine the current diagnosis and 
etiology of any personality disorder, 
depression, or pain syndrome.  For each 
diagnosis, a medical opinion should be 
provided as to whether it is as likely as 
not that the disability is etiologically 
related to military service.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  

Such consideration should include, if the 
evidence warrants, consideration of the 
components of this claim of service 
connection for paranoid personality 
disorder with schizoid traits, 
depression, and chronic pain syndrome as 
separate disease entities.   

If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


